DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the disclosure of Dunn et al (US 2002/0090398 hereafter Dunn) in view of Super et al (WO 2009/014441 hereafter Super)
Dunn discloses a porous microparticles of a biodegradable polymer having a spherical shape [0020], particles diameter at least 10 microns [0018]; pore diameter of at least 3 microns [0077] and a porosity at least 5 to 40% [0069].  The biodegradable polymer is a poly (caprolactone) [0031]. The molecular weight of the biodegradable polymer with an average weight of 40,000 [0025]. The biodegradable polymer is combined with a filler compound like carboxymethyl cellulose that acts a 
While the reference discloses spherical porous biodegradable polymer products, the reference does not disclose the specific concentrations of the instant claims.  The use of these materials in these ranges are well known in the art as seen in the Super patent.
Super discloses an injectable microparticles formulation useful for body plastic procedures or body smoothing (page 1, lin. 10-28).  The biodegradable polymer is polycaprolactone with molecule weight about 63000 (page 4, lin. 20-28).  The microparticles are spherical with a size from 25-50 microns (page 10, lin. 10-18). For injection the formulation further comprises fillers like carboxymethyl cellulose (page 12, lin. 1-5).  The formulation comprises 10-50% microparticles and up to 50% of the filler carrier (page 12, lin. 5-25). It would have been obvious to apply these concentrations to the formulation of Dunn as they comprise the same materials for the same purpose, solving the same problem. 
	Regarding the span value, it is the position of the Examiner that this limitation does not distinguish over the prior art barring evidence to the contrary as the preferred particles size is disclosed by Super after suggestion from Dunn. It would have been obvious to optimize the particle size distribution in order to have uniform injection and reduce agglomeration before injection or in the syringe as discussed in Super.  A uniform particle distribution would help avoid this and would have been the result of optimization through routine experimentation by those of ordinary skill in the art.
	With these aspects in mind it would have been obvious to combine the prior art in order to produce a stable injectable polymer formulation useful for body smoothing or augmentation.  It would have been obvious to follow the suggestions of Dunn to produce a biodegradable porous microparticle formulation comprising microparticles and carrier polymers and optimize these concentrations and sizes as seen in Super as they solve the same problem of injectable body augmentations. 

Response to Arguments
Applicant's arguments filed 3/23/21 have been fully considered but they are not persuasive. Applicant argues that the combination of Dunn and Super do not render the claims obvious since they would release a bioactive agent and are in the form of a matrix material.
Regarding this argument, it remains the position of the Examiner that the combination of references continues to render the claims obvious.  Dunn discloses a porous microparticulate formulation that is free flowing and spherical [0020].  The material is of the same particle size, pore size and porosity as the instant claims.  The polymers can be of the same materials as the instant claims. Further the formulation comprises carriers that can be used for injection as required by the instant claims.  Super is only relied upon to apply the intended use of treating wrinkles and show the level of skill in the art regarding the use of these materials for said treatments.  The claims are written with open claim language and do not foreclose the inclusion of bioactive agents or their release from the particles and as such, their inclusion does not render the materials of Dunn and Super unusable. The same materials are combined for the same purpose and there would have been a reasonable expectation of success as the materials are commonly available and used for the same purpose, internal use in the body.  With these aspects in mind it would have been obvious to combine the prior art in order to produce a stable injectable polymer formulation useful for body smoothing or augmentation.  It would have been obvious to follow the suggestions of Dunn to produce a biodegradable porous microparticle formulation comprising microparticles and carrier polymers and optimize these concentrations and sizes as seen in Super as they solve the same problem of injectable body augmentations. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608.  The examiner can normally be reached on Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MICAH PAUL YOUNG/               Primary Examiner, Art Unit 1618